Case: 18-50275      Document: 00514944308         Page: 1    Date Filed: 05/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-50275                             May 6, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNOLDO LOPEZ, also known as Arnoldo Louis Lopez, also known as Looney,
also known as Arnoldo L. Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CV-1024
                             USDC No. 5:12-CR-944-3


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Arnoldo Lopez, federal prisoner # 05282-380, was convicted of possessing
with the intent to distribute a controlled substance and possessing a firearm
in furtherance of a drug trafficking crime. He subsequently filed a 28 U.S.C.
§ 2255 motion. While that motion was pending, Lopez filed a notice of appeal
and requested leave to proceed in forma pauperis (IFP) on appeal. Citing the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50275    Document: 00514944308      Page: 2   Date Filed: 05/06/2019


                                 No. 18-50275

lack of an appealable judgment, the district court denied Lopez leave to proceed
IFP and certified under 28 U.S.C. § 1915(a)(3) that any appeal would not be
taken in good faith. It later denied Lopez’s § 2255 motion.
      Before the court is Lopez’s motion for leave to proceed IFP on appeal
challenging the district court’s certification decision. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).
Lopez has not addressed the district court’s reasons for certifying that any
appeal would not be taken in good faith. However, “[t]his Court must examine
the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987).
      Lopez’s notice of appeal was timely only as to the district court’s order
granting the government an extension of time to respond to Lopez’s § 2255
motion. See FED. R. APP. P. 4(a)(1)(B). However, Lopez’s notice of appeal does
not reference that order, and nothing indicates that Lopez intended to appeal
the ruling. See FED. R. APP. P. 3(c) (providing that a notice of appeal must
designate the judgment or order being appealed).
      Lopez stated in his notice of appeal that he intended to appeal the district
court’s denial of his § 2255 motion.        However, his notice of appeal was
premature as to district court’s final judgment denying Lopez’s § 2255 relief.
It does not confer appellate jurisdiction over that decision. See FirsTier Mortg.
Co. v. Investors Mortg. Ins. Co., 498 U.S. 269, 276-77 (1991).
      Lopez’s motion for leave to proceed IFP on appeal is DENIED. His
appeal is DISMISSED for lack of jurisdiction.




                                        2